Title: General Orders, 20 December 1780
From: Washington, George
To: 


                        

                            
                             Head Quarters New Windsor Wednesday Decr 20. 1780
                            Parole
                            Countersigns
                        
                        The court of enquiry whereof Colonel Hazen is President will assemble next wednesday the 27th instant at West
                            Point at the request of Lieutenant Colonel Antill to examine into his conduct while with General Sullivan in his
                            expedition to Staten Island.
                        Application to be made immediately by those lines and regiments which have made their cloathing returns for
                            their first dividend of cloathing.
                        In Congress September 25th 1780
                        Plan for conducting the Inspector’s department
                        Whereas the institution of this department hath been found of great utility to the armies of these United
                            States and experience hath shewn that it may be rendered still more useful by an extension of its power and objects:
                            therefore
                        Resolved That the former establishment by a resolution of the 18th of February 1779 and all subsequent
                            resolutions relative thereto be repealed and the department hereafter have the following form powers and priveleges.
                        There shall be an Inspector General with the main army of the United States, to be appointed by Congress who
                            shall be allowed two secretaries in Addition to the Aids he is allowed in the line of the army to be taken from the line
                            of Captains and Subalterns who shall receive in addition to their pay six dollars per month.
                        There shall be one Assistant Inspector General with the Main Army, who shall be the Adjutant General for the
                            time being and shall receive in addition to his pay ten dollars per month; and one to every seperate army when consisting
                            of two or more divisions who shall be the Deputy Adjutant General and shall receive in addition to his pay eight dollars
                            per month.
                        There shall be one inspector to each division of the army of the United States one to the corps of cavalry
                            and one to the corps of artillery; to be taken when the service will admit from the line of Colonels and Lieutenant
                            Colonels, who shall be allowed in addition to their pay, seven and a half dollars per month and forage for three horses
                            including what they are entitled to in the line of the army and one extra ration of provision when the State of the
                            Magazines will admit.
                        There shall be one Subinspector to every brigade in the army of the United States, one to the corps of
                            cavalry and one to the corps of artillery if thought necessary by the Commander in Chief or commanding officer of a
                            seperate army to be taken from the line of Majors in the Brigade when the Service will admit who shall be allowed in
                            addition to their pay five dollars per month and one extra ration when the state of the magazines will admit.
                        The Commander in Chief and commanding officer of a Seperate army are hereby impowered to appoint Inspectors
                            and Subinspectors to the militia while in actual service agreeable to the foregoing plan who shall have the same Powers
                            Priveleges and Emoluments as those serving with the Continental Army.
                        It Shall be the duty of the Inspector General to frame a system of Regulations for the Exercise and
                            Discipline of the Troops in the manual evolutions and manoeuvres, for the service of Guards, and Detachments and for all
                            Camp and Garrison duty; and if approved of by the Commander in Chief and ratified by Congress, such regulations shall be
                            inforced by the orders of the Commander in Chief throughout the Army.
                        The Assistant Inspector General shall assist in the general duties of the department agreeable to the
                            directions they shall receive from the Inspector General through the order of the Commander in Chief and
                            when the Inspector is not present shall have the chief direction of the same agreeable to the orders
                            they may receive as aforesaid; they shall nevertheless continue to perform their duties of Adjutant and deputy Adjutant
                            General.
                        The Inspectors shall attend to the execution of the regulations established for the Army in their respective
                            divisions and in such Garrisons as they may be appointed to by the Inspector General or Assistant Inspector General at all
                            times performing the duty of Adjutant General to the same and when a detachment of more than one division is sent from the
                            army the eldest Inspector of the marching troops shall act as Adjutant General to the detachment.
                        The Sub. Inspectors shall do the duty of Majors of brigade to the Brigades to which they belong and attend to
                            the execution of the regulations, establishd for the army in their respective brigades and such Garrisons, Detachments and
                            independent corps as they shall be ordered by the Inspector General or Assistant Inspector General with a seperate army.
                        The Inspector General and the Assistant Inspector General shall review and Muster the Troops in service once
                            every month at which review he or they shall inspect the number and condition of the men, their discipline, the state of
                            their cloaths, arms, accoutrements, and camp equipage the number of rations they have drawn since the last review,
                            reporting such soldiers and recruits as are unfit for service to the Major General or Commander of the division, the
                            Brigadier, or commander of a regiment detached from the division or brigade to which such disabled soldier may belong; to
                            be by them or either of them, discharged, or transferred to the corps of invalids if on the examination of the surgeon of
                            the regiment they shall be found unfit for further service in the field. But no such soldier shall be deemed legally
                            discharged, or transferred, except his discharge or transference is signed by the Major General, Brigadier or commandant
                            as aforesaid and a certificate of the inability, specifying the nature of it signed by the surgeon is annexed thereto
                            noting at the same time, all alterations that have happened since the last review or muster and as far as possible in what
                            manner reporting them with the deficiencies neglects and abuses to the Commander in Chief or commanding officer present
                            and the board of war.
                        At every muster three rolls shall be made out by the commanding officer of each troop or company signed and
                            sworn to by him one of which rolls shall be returned to him certified by the mustering officer, one shall be retained by
                            the mustering officer, the other shall be certified and delivered to the regimental Paymaster to be affixed to the
                            Payrolls.
                        Each brigade shall be mustered by its Sub. inspector under the Superintendency of the inspector of the
                            division who shall be responsible with the Sub. inspector for the exactness and fidelity of the Musters; and in like
                            manner all Garrisons, independent corps and detachments shall be mustered by such Inspector or Sub. inspector as the
                            Inspector General or Assistant Inspector General with a seperate army shall order.
                        The Sub. Inspector shall deliver an abstract of all such musters regimentally digested to the Inspector of
                            the division who shall digest them into division Abstracts in the same Form and transmit them to the Assistant Inspectors
                            General to be by them transmitted to the Inspector General, and in a seperate army to the commanding officer.
                        The Inspector General shall transmit, once every month a copy of the Abstract of the musters of the whole
                            army to the Commander in Chief and another to the Board of War.
                        No commanding officer of a regiment shall muster the regiment he commands, but another Inspector shall be
                            ordered to do that duty by the Inspector General.
                        The Assistant Inspector in a seperate army shall do the same duties in that army as the Inspector General
                            doth in the Main army respecting the musters according to the directions he shall receive, and orders of the commanding
                            officer.
                        The Commissary of Issues shall be obliged to deliver to the Inspector General and Assistant Inspector with a
                            seperate army an Abstract by Brigades of the rations actually issued and of all issues to all seperate corps, garrisons
                            and detachments.
                        All muster rolls shall be sworn to before a General officer or commandant of a seperate Post or detachment,
                            who are hereby impowered to administer the Oath and certify it on each Muster roll in the words following (to wit)
                        "I A.B. do swear that this Muster roll is a true state
                        of the Company under my command without fraud to the
                        United States or to any individual according to the
                        best of my Knowledge."
                        Sworn before Me this  day of 17— "A. B.
                            Captain—Lieutenant—Ensign—or Cornet Commandant."
                        The Mustering officers are impowered and directed to require from all the officers, whose troops are mustered
                            all papers and Vouchers relative to their Inlistments and Musters.
                        The Inspector shall keep accounts with the officers commanding regiments of all the arms and accoutrements
                            delivered their regiments and returned in by them: no arms or accoutrements shall be delivered without an order from the
                            Inspector of the division to whom Returns for Arms and accoutrements wanted shall be made in the form directed in the
                            resolution for the order and discipline of the Troops of these United States.
                        All officers of the Inspectorships shall retain their rights of command and Promotion in the same manner as
                            if they had not assumed the office. They are to suspend the exercise of their respective commands except when they happen
                            to be superior in the division Brigade or regiment to which they belong or when they are appointed to execute any
                            particular service by the Commander in Chief, or commanding officer of a seperate army, and are exempt from all common
                            Camp and Garrison duty that they may attend to that of the Inspector’s as well in time of action as at all other times.
                        The Inspector General as often as the Commander in Chief shall think fit to order shall visit every part of
                            the army and review the same to see that uniformity prevails throughout the armies of these United States.
                        The Inspector General shall keep books in which the returns &ca passing through his office shall be
                            registered He shall be charged with collecting into one or more Volumes all the Resolves of Congress and Regulations of
                            the Board of War relative to the army.
                        The travelling and other incidental expences for the execution of the business of the office shall be settled
                            by the Auditors with the Army upon such Principles as shall be established by the Commander in Chief and paid out of the
                            Military Chest.
                        The Quarter Master General shall furnish all necessary books paper &ca for the department.
                        Each Inspector shall be allowed when the circumstances of the army will permit a Marquee and common tent each
                            Sub. inspector a Horseman’s and common tent; if not provided for as officers in the Line.
                        All the Regulations respecting the objects of the department shall be finally approved and established by
                            Congress; but the exigency of the service requiring it, temporary ones may from time to time be introduced by the
                            Inspector General with the approbation of the Commander in Chief and transmitted to the Board of War within one month
                            after their introduction that being examined and reported to Congress by them they may be rejected altered amended or
                            confirmed as Congress shall deem proper.
                        Resolved That Baron Steuben be and hereby is continued Inspector General of the Armies of these United States
                            and vested with Power to appoint all officers necessary to carry the aforegoing Plan into execution they being first
                            approved of by the Commander in Chief.
                        In Congress December 4th 1780
                        Resolved That instead of the additional pay allowed to officers of the Inspector’s department by the
                            resolution of Congress of the 25th of September last the following sums be allowed.
                        To the Adjutant General as Assistant Inspector thirty five dollars per month.
                        To an Assistant Inspector in a seperate army thirty dollars per month.
                        To a Lieutenant Colonel as Inspector of a division Twenty-five dollars per month.
                        To a Major as Inspector of a brigade Twenty five dollars per month.
                        It may happen in some instances that a captain may be Major of brigade he will be entitled to the additional
                            Pay as if a Major.
                    